Title: From Thomas Jefferson to Philip Mazzei, 4 April 1780
From: Jefferson, Thomas
To: Mazzei, Philip



Dear Sir
Williamsburg Apr. 4. 1780.

  The Fier Rodrique being to sail within about three weeks, I think it a safe opportunity of writing to you, and of sending you according to your desire the two bundles of papers indorsed ‘fogli da estrarne principj di governo libero’ &c. and ‘pamphlets, newspapers, fogli stampati,’ which with this letter will be addressed to the care of Penet & co. of Nantz. I have heard nothing certain of you since your departure except by letter from Genl. Phillips in N. York that you had been taken, carried into that place, and permitted to take your passage for England. All the progress has been made in complying with your memorandums which my situation would admit. Some of your accounts (of the smaller kind) have been denied; others are paid, and some still to be paid. I have put into the hands of Mr. Blair and into the loan office for you since your departure as follows;


1779.
July. 1.
 £261-10-6



Sep. 27.
 £609.


1780.
Mar. 16.
 £384-18.




£1255- 8-6


  being all I have received for you. I wrote to Mr. Phripp to press a final settlement. His death however has prevented it. I shall renew my endeavors with his executors when known to me. Generals Phillips and Riedesel with their families were permitted to go to N. York on parole last September. Majr. Irving succeeded at Colle and still continues. There is reason to beleive a part of those troops will be exchanged; but whether the lot will fall on the Major is unknown. Your vines and trees at Colle have suffered extremely from their horses, cattle and carelessness. I sent my people there this spring under the direction of Anthony, and had the young trees in your nursery transplanted. But I think you need not count on the possibility of preserving any thing of that kind under present circumstances. There have been applications to purchase it; which will await your orders. Madame de Riedesel was at the Barclay springs when the permission came for her to go to New York. She of course went from thence. I expect she had with her the other books you had lent her, as none but Candide were returned. Giovannini went with them as far as the state of New-York, but not being permitted to go in, he returned, and is now in my service, as is also Anthony. Giovanni also lives with us, working for himself. Anthony is still desirous of returning, and I shall endeavor to procure him a passage. Pellegrino took his departure in some vessel, was taken, carried into N. York, and is now in Philadelphia, from which place he wrote me this information, desiring to get back to this country. I have not yet sent on Fontana’s works to Philadelphia, expecting the plates from you. Should I be able to remit some tobacco to France to enable you to comply with my commissions to you I will give you notice of it: tho’ should any merchant undertake to fulfill them as mentioned in the paper I shall be glad of it, settling the price in tobacco; in doing which the worth of tobacco must be estimated from the European market, making proper deductions for risk and transportation: for with us there is no such thing as settled prices. I wish not to receive any of the people I wrote for these two years. I would also have the Encyclopedie, Buffon, and Belidor omitted. All the other things, adding a pair of stays, are ten times more desireable than when you were here. Indeed you can form no conception how much our wants of European commodities are increased tho’ the superiority of the French and Spanish fleets in Europe, and their equality here have reduced the risk of capture to be very moderate. Hearing of Mr. Bettoia’s captivity and distress in New York, I wrote to him making a tender of any services I could render him. But I have since heard he had left that place before my letter could have got there.
The seat of government is removed from this place to Richmond. I take my final departure hence within four or five days. The principal military events since you left us are the evacuation of Rhode-island by the enemy; the surprize of Stoney point (a post about 30 miles above N. York) by our general Wayne attended with the capture of upwards of 1000 prisoners; the defeat of the joint forces of Count d’Estaing and our Genl. Lincoln before Savanna with the loss of about five hundred killed on the side of the allies; the reduction of the English posts on the Missisipi by the Spaniards and about a thousand prisoners taken in them; and a late expedition of the enemy from N. York against Charlestown. About 7000 men, commanded by Clinton and Cornwallis left N. York for the invasion of South Carolina. What number arrived safely we know not. They experienced in their passage a month of continual tempest, so dreadful as to bear full comparison with the hurricanes of the West Indies. We learn certainly that they were obliged to throw all their horse overboard. They are now on James’s island, which is separated from Charlestown by a water of a mile and a half broad. Genl. Lincoln defends the town (which is rendered amazingly strong) with about 5000 men, of whom 2000 only are regulars. The Virginia and North [Carolina] lines of regulars under generals Woodford, Scott, and Hogan, are on their march thither; part of them probably there by this time. They will add 3500 excellent souldiers to Lincoln’s strength. No blow had been struck on the 5th. of the last month, which is our latest intelligence. That is likely to be the only active scene in the ensuing campaign. We have had all over N. America a winter so severe as to exceed every thing conceivable in our respective climates. In this state our rivers were blocked up to their mouths with ice for six weeks. People walked over York river at the town of York, which was never before done, since the discovery of this country. Regiments of horse with their attendant waggons marched in order over Patowmack at Howe’s ferry, and James river at Warwick.
Not knowing how far this letter may travel post, I do not over-burthen you with paper or words. The handwriting and matter will make known to you the writer, without his signature, who therefore bids you Adieu!
